WHITING, P. J., and POLLEY, J.
(dissenting). Construing the evidence in this case most favorably for plaintiff, it discloses that defendant contracted with plaintiff to’ give plaintiff an exceedingly large commission if he would dispose of a plowing outfit which defendant owned, and that nothing was said at the time about plaintiff receiving anything from the party to whom he might sell or trade the outfit. It needs no citation of authori*184ties to sustain- the proposition -that under those circumstances plaintiff owed to -defendant the -duty oí procuring the defendant the very best 'bargain he could procure, and of keeping defendant fully posted as regarded all matters of financial interest to defendant touching any trade plaintiff might attempt to consummate. Plaintiff admits that, prior to the consummation of the deal by which he disposed of this outfit for defendant, he had an understanding with the other party to the deal by which he was to receive some hay for making the -deal if one was made; -he, however, testified that, “No understanding arrived as to the quantity of hay I was to get.” Plaintiff did afterwards get several tons of hay as commission' from such other part)'. In attempting to avoid the legal effects of such dbuble dealing, plaintiff swore that, when he took the note from defendant in settlement of his commissions, defendant stated that “these other fellows ought to pay just as much -commission as I pay”; that in answer he sai-d, “I have no arrangement -with them to pay an}' 'commission. I don’t know as I could get anything from them”; that-defendant then said, “I will give you- $450, and! you get what you can out of them.” Of course, if such sworn statements were true, defendant would be without any defense to the note. But the statement that he had no arrangements' with.- the other party for commission was false according to plaintiff’s own sworn testimony. His testimony to the effect that there was an arrangement with, the other party by which he -was to received hay as commission' from such party on their deal for the plowing outfit is fully -corroborated by the person who represented1 such other party in the deal. It is against every known principle, recognized in law of agency, to allow plaintiff to recover without at least crediting defendant with the value of the hay received by plaintiff.